DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 21 April 2022. By this amendment, claims 1 and 7 are amended, claims 6, 19 and 20 are canceled, and claims 21-23 are newly added.

Allowable Subject Matter

Claims 1-5, 7-18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and claims 2-5 and 7-18 which depend therefrom, and as previously noted in the Non-Final Rejection dated 10 February 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the treated doped tantalum nitride layer has a resistivity less than 600 µΩ-cm.
Regarding independent claim 21, and claim 22 which depends therefrom, and as previously noted in the Non-Final Rejection dated 10 February 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the second amount of dopant is decreased from the first amount of dopant and is in the range of 0.05 to 20 wt% of the treated doped tantalum nitride layer.
Regarding independent claim 23, as previously noted in the Non-Final Rejection dated 10 February 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the substrate is biased to form a directional plasma, specifically such that the dopant is removed from the bottom of the structure and substantially left in the sidewalls of the doped tantalum nitride layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899